     Case 2:20-cv-02093-DDC-KGG Document 50 Filed 04/21/21 Page 1 of 9




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

ALFIE CARTER,                  )
                               )
               Plaintiff,      )
     vs.                       )              Case No. 20-2093-DDC-KGG
                               )
UNION PACIFIC RAILROAD,        )
                               )
               Defendant.      )
_______________________________)

    MEMORANDUM AND ORDER GRANTING MOTION TO AMEND
     SCHEDULING ORDER AND REVISED SCHEDULING ORDER


      The Court now considers Plaintiff’s Motion to Amend Scheduling Order

(Doc. 45). On April 19, 2021 the Court held a telephone hearing on this motion on

the date originally set for the Final Pretrial Conference. Plaintiff was represented

by EmmaLee Wilson and Nicholas Dudley. Defendant was represented by Robert

L. Ortbals, Jr. and Virginia Lee Woodfork. The Court has considered Plaintiff’s

memorandum (Doc. 45), Defendant’s response (Doc. 46) and presentations by

counsel. The Plaintiff’s motion is GRANTED, and the Scheduling Order is

amended.

      The original scheduling order was entered on August 18, 2020. April 9,

2021, was set as the deadline to complete all discovery. Plaintiff was required to

provide expert disclosures by November 20, 2020, with Defendant providing its

expert disclosures by January 22, 2021 and rebuttal expert disclosures by March
     Case 2:20-cv-02093-DDC-KGG Document 50 Filed 04/21/21 Page 2 of 9




12, 2021. The Final Pretrial Conference was set for April 20, 2021, later moved to

April 19. (Doc. 11).

      Plaintiff’s counsel states that they were relying on Plaintiff’s treating

physician to provide needed expert medical testimony. However, in early

November 2020 the treating physician became uncooperative, and Plaintiff’s

counsel decided they needed a retained medical expert. Counsel has been

searching for an expert since that time, but the search has been hampered by the

pressures on physicians caused by the current national medical emergency.

      Plaintiff filed the present motion on April 2, 2021 requesting a broad

restructuring of the schedule in this case. Although the motion was filed before the

deadline to complete discovery, it was filed over four months after the deadline to

provide an expert. Plaintiff’s counsel explained that counsel delayed the request to

re-set that deadline because another expert had not been located and counsel did

not know how long a delay would be needed.

      Plaintiff now proposes (contrary to the dates in the motion) to provide expert

disclosures by July 16, 2021, which is a date counsel believes is necessary based

on the schedule of an expert they have found. If allowed, this adjustment would

push other dates out so that the discovery deadline would be in October and the

Final Pretrial Conference would occur sometime in November 2021. This
     Case 2:20-cv-02093-DDC-KGG Document 50 Filed 04/21/21 Page 3 of 9




represents an extension of the case schedule of about seven months. If the Court

denies the motion, Plaintiff will be left without expert testimony.

      Defendant objects to the extension request but agrees that some depositions

remain to be completed by both sides, requiring a modest extension of the

schedule. Defendant proposes an extension of the discovery deadline to June 9,

2021. Either side’s proposed extension will result in a re-setting of the final

pretrial conference and the trial date.

      The Plaintiff requests amending the expert disclosure deadline set in the

Scheduling Order. Modifications to the scheduling order may be made only for

“good cause.” Fed. R. Civ. P. 16(b)(4). The Plaintiff’s motion is very late, filed

months after the deadline. The Court does not condone this substantial lapse, and

such a delay could reasonably result in a denial of the motion if the delay is

material and prejudiced the opposing party. The Plaintiff’s reason for the delay is

not a valid excuse. However, this delay in and of itself does not necessarily prove

an absence of good cause.

      There is some tension between a pure Rule 16(b)(4) “good cause” analysis

and Tenth Circuit precedent specifically relating to motions for leave to add an

expert witness. See Summers v Mo. Pac. R, R. Sys., 132 F.3d 599 (10th Cir.

1977) and Rimbert v. Eli Lily Co., 647 F.3d 1247 (10th Cir. 2011). The issue in

these cases arose in a different context. The court excluded a party’s expert
     Case 2:20-cv-02093-DDC-KGG Document 50 Filed 04/21/21 Page 4 of 9




through a Daubert motion, and the party then requested leave to name a new

expert. The Circuit Court identified four factors to consider in that context: (1) the

prejudice or surprise of the opposing party; (2) the ability of that party to cure any

prejudice; (3) the disruption to the trial of the case caused by allowing a new

witness; and (4) bad faith or willfulness in failing to comply with the court’s order.

132 F.3d at 604.

      In Little v. The Budd Company, 2018 WL 836292, No. 16-4170-DDC-

KGG (D. Kan Feb 13, 2018) Judge Crabtree reviewed the relationship of these

principals in affirming a decision of a Magistrate Judge to deny a motion to add an

expert. Upholding the application of the “good cause” standard, Judge Crabtree

affirmed the Magistrate Judge’s discretion to deny the motion when the moving

party had not acted with diligence.

      The present case presents some unusual facts. The Plaintiff’s lack of

diligence was not in failure to meet the deadline to produce an expert report. The

Plaintiff was surprised by the lack of cooperation of the treating physician.

Although the Defendant is correct that the fact testimony of that witness may be

compelled under Rule 45, an uncooperative treating physician can lead to a need

for a retained expert. Also, the Court takes judicial notice of the challenges the

current national medical emergency has presented to litigants seeking medical

expert assistance.
     Case 2:20-cv-02093-DDC-KGG Document 50 Filed 04/21/21 Page 5 of 9




      The lack of diligence was in the Plaintiff’s delay in requesting the deadline

be extended. While the Court does not endorse the Plaintiff’s excuse in this

regard, neither does the Court find the explanation false or in bad faith. If this

delay unfairly impacts the defense the motion should be denied. However, this is

not the case. Even the Defendant requires a short extension of the discovery

deadline. The Defendant will be permitted to provide a report responding to any

Plaintiff’s expert, and be allowed time to depose any retained expert. The trial date

was already destined for extension based on the continuance of the final pretrial

conference and the dispositive motion deadline. The Court is also mindful of the

Circuit’s admonition against “total inflexibility” (132 F. at 604) and the drastic

result of leaving a party without critical evidence.

      The Motion is GRANTED with the Scheduling Order modified as follows:

      All discovery in this case must be commenced or served in time to be

completed by October 15, 2021. No further written discovery may be served.

Under recent amendments to the Federal Rules of Civil Procedure, the court

respectfully reminds the parties and counsel that they are entitled to obtain pretrial

discovery regarding any nonprivileged matter provided it’s (a) relevant to a party’s

claim or defense, AND (b) proportional to the needs of this case. Under Fed. R. Civ.

P. 26(b)(1), whether any particular discovery request is proportional is to be

determined by considering, to the extent they apply, the following six factors: (1)
     Case 2:20-cv-02093-DDC-KGG Document 50 Filed 04/21/21 Page 6 of 9




the importance of the issues at stake in the action, (2) the amount in controversy, (3)

the parties’ relative access to relevant information, (4) the parties’ resources, (5) the

importance of the discovery in resolving the issues, and (6) whether the burden or

expense of the proposed discovery outweighs its likely benefit.

      If expert testimony is used in this case, disclosures required by Fed. R. Civ.

P. 26(a)(2), including reports from retained experts, must be served by plaintiff by

July 16, 2021, and by defendant by August 20, 2021. The parties are not permitted

further rebuttal expert reports. The parties must serve any objections to such

disclosures (other than objections pursuant to Fed. R. Evid. 702-705, Daubert v.

Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), Kumho Tire Co. v.

Carmichael, 526 U.S. 137 (1999), or similar case law), within 14 days after service

of the disclosures. These objections should be confined to technical objections

related to the sufficiency of the written expert disclosures (e.g., whether all of the

information required by Rule 26(a)(2)(B) has been provided) and need not extend to

the admissibility of the expert=s proposed testimony. If such technical objections are

served, counsel must confer or make a reasonable effort to confer consistent with D.

Kan. Rule 37.2 before filing any motion based on those objections.

      All other potentially dispositive motions (e.g., motions for summary

judgment), must be filed by November 19. 2021. The court plans to decide

dispositive motions, to the extent they are timely filed and briefed without any
     Case 2:20-cv-02093-DDC-KGG Document 50 Filed 04/21/21 Page 7 of 9




extensions, approximately 60 days before trial. Compliance with Fed. R. Civ. P. 56

and D. Kan. Rule 56.1 is mandatory, i.e., summary-judgment briefs that fail to

comply with these rules may be rejected, resulting in summary denial of a motion or

consideration of a properly supported motion as uncontested. Further, the court

strongly encourages the parties to explore submission of motions on stipulated facts

and agreement resolving legal issues that are not subject to a good-faith dispute. The

parties should follow the summary-judgment guidelines available on the court=s

website:

     http://ksd.uscourts.gov/wp-content/uploads/2015/10/Summary-Judgment-

Guidelines.pdf

      All motions to exclude testimony of expert witnesses pursuant to Fed. R. Evid.

702-705, Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993),

Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999), or similar case law, must be

filed by 42 days before trial.

      Pursuant to Fed. R. Civ. P. 16(e), a pretrial conference is scheduled for

November 4, 2021 at 10:00 a.m.; this pretrial conference may be conducted by

telephone if the judge determines that the proposed pretrial order is in the appropriate

format and that there are no other problems requiring counsel to appear in person.

Unless otherwise notified, the undersigned U.S. Magistrate Judge will conduct the

conference. No later than October 29, 2021, defense counsel must submit the
      Case 2:20-cv-02093-DDC-KGG Document 50 Filed 04/21/21 Page 8 of 9




parties= proposed pretrial order (formatted in Word or WordPerfect) as an attachment

to an e-mail sent to ksd_gale_chambers@ksd.uscourts.gov. The proposed pretrial

order must not be filed with the Clerk=s Office. It must be in the form available on

the court=s website:

             http://ksd.uscourts.gov/index.php/forms/?open=CivilForms

The parties must affix their signatures to the proposed pretrial order according to the

procedures governing multiple signatures set forth in paragraphs II(C) of the

Administrative Procedures for Filing, Signing, and Verifying Pleadings and Papers

by Electronic Means in Civil Cases.

       The parties expect the jury trial of this case to take approximately five trial

days. This case will be tried in Kansas City, Kansas. This case is set for trial on the

court=s docket beginning on August 2, 2022, at 9:00 a.m. Unless otherwise ordered,

this is not a Aspecial@ or ANo. 1@ trial setting. Therefore, during the month preceding

the trial docket setting, counsel should stay in contact with the trial judge=s

courtroom deputy to determine the day of the docket on which trial of the case

actually will begin. The trial setting may be changed only by order of the judge

presiding over the trial. The parties and counsel are advised that any future request

for extension of deadlines that includes a request to extend the dispositive motion

deadline will likely result in a new (i.e., later) trial date.
     Case 2:20-cv-02093-DDC-KGG Document 50 Filed 04/21/21 Page 9 of 9




      This court, like the Kansas Supreme Court, has formally adopted the Kansas

Bar Association=s Pillars of Professionalism (2012) as aspirational goals to guide

lawyers in their pursuit of civility, professionalism, and service to the public.

Counsel are expected to familiarize themselves with the Pillars of Professionalism

and conduct themselves accordingly when litigating cases in this court. The Pillars

of    Professionalism      are     available      on   this    court’s    website:

      http://ksd.uscourts.gov/wp-content/uploads/2018/01/2-15-13-Pillars-of-

Professionalism.pdf

This scheduling order will not be modified except by leave of court upon a showing

of good cause.

      IT IS SO ORDERED.

      Dated April 21, 2021, at Wichita, Kansas.


                                       S/ KENNETH G. GALE
                                       KENNETH G. GALE
